Case 9:16-cv-80700-BB Document 164 Entered on FLSD Docket 12/01/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

     DANIEL TROYA,

             Movant,

     v.                                                        Case No. 16-80700-CIV-BLOOM

     UNITED STATES OF AMERICA,

           Respondent.
     ______________________________/

                                         STATUS REPORT

             Daniel A. Troya, through undersigned counsel, files this Status Report as directed by

     this Court’s Order on Motion to Extend Time to Amend Petition (Doc. 142) entered August 9,

     2018:

             1.     This Court’s Order on Motion to Extend Time to Amend Petition directed the

     Petitioner to provide a status report on the progression of Petitioner’s FOIA litigation every

     sixty days beginning October 8, 2018. Id.

             2.     Since the last status report filed on October 5, 2020 (Doc. 163), in the initial

     FOIA litigation, Kowal v. U.S. Department of Justice and Drug Enforcement Administration

     (Kowal I), the Defendant(s) filed their Motion for Summary Judgment on September 1, 2020.

     Doc. 36. Plaintiff then filed her Motion for Extension of Time to File a Response to

     Defendant’s Motion for Summary Judgment and to File Plaintiff’s Cross-Motion for Summary

     Judgment on November 30, 2020. Doc. 39. That motion is pending.

             3.     In Kowal v. United States Department of Justice, Bureau of Alcohol, Tobacco,

     and Firearms, Explosives, Federal Bureau of Investigation, and the Drug Enforcement Agency
Case 9:16-cv-80700-BB Document 164 Entered on FLSD Docket 12/01/2020 Page 2 of 2




     (Kowal II), the Court entered its Minute Order dated October 11, 2020, setting a briefing

     schedule for the parties. Subsequently, the Defendants filed their renewed motion for summary

     judgment on November 20, 2020. Doc. 31. The Plaintiff’s opposition and cross-motion are

     now due on December 21, 2020. Minute Order dated October 11, 2020.




     Respectfully Submitted,

     /s/ Steven H. Malone                                  /s/ D. Todd Doss
     STEVEN H. MALONE                                      D. TODD DOSS
     Steven H. Malone, P.A.                                Assistant Federal Defender
     707 North Flagler Drive                               201 South Orange Ave., Ste. 300
     West Palm Beach, FL 33401                             Orlando, FL 32801
     Tele: 561-805-5805                                    Tele: 407-648-6338
     Email: stevenhmalone@bellsouth.net                    Email: todd_doss@fd.org
     Florida Bar No. 305545                                Florida Bar No. 0910384
     Counsel for Daniel A. Troya                           Counsel for Daniel A. Troya




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on December 1, 2020, I electronically filed the foregoing

     document with the Clerk of Court using CM/ECF. I also certify that the foregoing document

     is being served this day on all counsel of record, either via transmission of the Notices of

     Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel

     or parties not authorized to receive electronically Notices of Electronic filing.


                                                           /s/ Steven H. Malone
                                                           STEVEN H. MALONE
                                                           /s/ D. Todd Doss
                                                           D. TODD DOSS



                                                     2
